DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/28/2022 has been entered. Claim 21 has been canceled. Claims 1, 18, and 20 have been amended. Claims 1-7, 9, 10, and 12-20 are pending. 
Allowable Subject Matter
Claims 1-7, 9, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 9223425 teaches touch sensing device comprises a common electrode that is divided into multiple sensor electrodes. A feedback voltage transmitter has a feedback line and multiple switching elements that is configured to selectively connect the sensor lines to the feedback line. A feedback control line is configured to control the selection of the switching element. A common voltage compensator is configured to receive a feedback voltage through the feedback line. 20170153752 teaches a display device includes a plurality of gate lines, a plurality of data lines intersecting with the gate lines, a plurality of pixel electrodes provided in areas defined by the gate lines and the data lines, and a sensor drive controller which includes a plurality of common electrodes facing the pixel electrodes and detects a touch by using the common electrodes. The sensor drive controller selects at least one of the common electrodes as a sensor electrode, detects a touch by using the sensor electrode, and inputs, to the other common electrodes, a guard signal for reducing generation of capacitance between the other common electrodes and the sensor electrode. 10804337 teaches an in-cell type organic electroluminescent device including at least one OLED-driving Thin-Film Transistor (OLED driving TFT) that is formed on a substrate and drives an organic light emitting device (OLED); the OLED connected to the at least one OLED driving TFT through a first contact hole; at least one touch-sensing thin-film transistor (though sensing TFT) that is simultaneously formed with the at least one OLED driving TFT on the substrate and senses touch; and an touch electrode that is connected to the at least one touch sensing TFT through a second contact hole and does not overlap with the OLED, wherein the at least one OLED driving TFT and the at least one touch sensing TFT share a gate line. 20130342479 teaches a display device with an integrated touch screen including a panel including electrodes divided into n number of groups, where n is an integer more than or equal to two; a display driver IC configured to apply a common voltage to the n divided groups when a driving mode of the panel is a display driving mode, and to selectively apply a touch scan signal or the common voltage to the n divided groups when the driving mode of the panel is a touch driving mode; and a touch IC configured to generate the touch scan signal to apply the touch scan signal to the display driver IC. 20190103060 teaches a double-sided display comprises: a first data driver that is connected to one end of the data lines and applies a data signal of a first image to the data lines; and a second data driver that is connected to the other end of the data lines and applies a data signal of a second image to the data lines. The first data driver supplies a first pixel data signal of the first image to a first data line and an nth pixel data signal of the first image to an nth data line, and the second data driver supplies a first pixel data signal of the second image to the nth data line and an nth pixel data signal of the second image to the first data line. 
Prior arts fail to disclose or suggest a display device comprising: a display panel comprising a display area and a non-display area disposed outside of the display area; wherein the display area is divided into a sensing area where the plurality of sensing electrodes are disposed and a non-sensing area where the plurality of sensing electrodes are not disposed, and wherein when a same gradation is simultaneously displayed in the sensing area 2Application No.: 16/185,009and the non-sensing area, a driving voltage provided to the pixel electrodes disposed in the sensing area is greater than a driving voltage provided to the pixel electrodes disposed in the non-sensing area, and wherein the first switching transistor and the second switching transistor are directlyReply dated November 17, 2021 Response to Office Action of December 3, 2020connected to a same power line.
Claim 1, prior arts fail to disclose or suggest a display device comprising: a display panel comprising a display area and a non-display area disposed outside of the display area; a sensing part comprising a plurality of sensing electrodes, a plurality of sensing circuits corresponding to the plurality of sensing electrodes, and a plurality of sensing lines connecting the plurality of sensing electrodes and the plurality of sensing circuits; and a plurality of pixel electrodes disposed in the display area, wherein the plurality of sensing electrodes are disposed in an area overlapping the display area, and the plurality of sensing circuits are disposed in an area overlapping the non- display area, wherein each of the plurality of sensing circuits comprises a plurality of transistors and a capacitor, wherein the capacitor is electrically connected to a corresponding sensing line among the plurality of the sensing lines, and wherein the display area is divided into a sensing area where the plurality of sensing electrodes are disposed and a non-sensing area where the plurality of sensing electrodes are not disposed, and wherein when a same gradation is simultaneously displayed in the sensing area 2Application No.: 16/185,009and the non-sensing area, a driving voltage provided to the pixel electrodes disposed in the sensing area is greater than a driving voltage provided to the pixel electrodes disposed in the non-sensing area.
Claim 12, prior arts fail to disclose or suggest a display device comprising: a display panel comprising a display area and a non-display area disposed outside of the display area; a sensing part comprising a plurality of sensing electrodes, a plurality of sensing circuits corresponding to the plurality of sensing electrodes, and a plurality of sensing lines connecting the plurality of sensing electrodes and the plurality of sensing circuits; and 4Application No.: 16/185,009 Reply dated November 17, 2021 Response to Office Action of December 3, 2020 a plurality of pixel electrodes disposed in the display area and a plurality of pixel circuits disposed in the display area and electrically connected to the plurality of pixel electrodes, wherein the plurality of sensing electrodes are disposed in an area overlapping the display area, and the plurality of sensing circuits are disposed in an area overlapping the non- display area, wherein each of the plurality of sensing circuits comprises a plurality of transistors and a capacitor, wherein the capacitor is electrically connected to a corresponding sensing line among the plurality of the sensing lines, and wherein: the plurality of sensing electrodes, the plurality of sensing circuits, and the plurality of pixel electrodes are arranged in a matrix along a first direction and a second direction intersecting the first direction, one sensing electrode of the plurality of sensing electrodes overlaps two or more pixel electrodes of the plurality of pixel electrodes on a plane, a pitch of the plurality of sensing electrodes arranged in the first direction is defined as a first pitch, a pitch of the plurality of sensing circuits arranged in the first direction is defined as a second pitch, a pitch of the plurality of pixel electrodes arranged in the first direction is defined as a third pitch, a pitch of the plurality of sensing electrodes arranged in the second direction is defined as a fourth pitch, a pitch of the plurality of sensing circuits arranged in the second direction is defined as a fifth pitch, a pitch of the plurality of pixel electrodes arranged in the second direction is defined as 5Application No.: 16/185,009 Reply dated November 17, 2021 Response to Office Action of December 3, 2020 a sixth pitch, and the first pitch is larger than the second pitch and the third pitch, the third pitch is larger than the second pitch, the fourth pitch is larger than or equal to the fifth pitch, and the fifth pitch is larger than the sixth pitch.
Claim 18, prior arts fail to disclose or suggest a display device comprising: a display panel where a display area and a non-display area are defined on a plane; and a sensing part comprising: a sensing electrode disposed in an area overlapping with the display area on the plane, and a sensing circuit disposed in an area overlapping with the non-display area on the plane, the sensing circuit comprising a first switching transistor, a second switching transistor, a driving transistor, and a capacitor, and a sensing line, a scan line, and a lead-out line electrically connected to the sensing circuit, wherein: the first switching transistors, a first terminal of the driving transistor, the sensing electrode, and the capacitor are connected to a node, and a second terminal of the driving transistor is connected to the second switching transistor, wherein a voltage value of the node is controlled by a scan signal applied to the scan line, wherein the sensing electrode is configured to form a capacitance with an external object to change the voltage value of the node and configured to output a sensing signal through the lead-out line, and wherein the first switching transistor and the second switching transistor are directlyReply dated November 17, 2021 Response to Office Action of December 3, 2020connected to a same power line.
Claim 20, prior arts fail to disclose or suggest a sensing part comprising: a base layer comprising an active area and an inactive area; a sensing circuit disposed in the inactive area and comprising a first switching transistor, a second switching transistor, a driving transistor, and a capacitor; an insulation layer configured to cover the sensing circuit and disposed on the base layer; a sensing electrode disposed on the insulation layer and disposed in the active area; and a sensing line electrically connecting the sensing electrode and the capacitor of the sensing circuit, wherein the sensing line is electrically connected to the sensing circuit through a through hole provided in the insulation layer in the inactive area, wherein a voltage value of a node where the capacitor of the sensing circuit is connected to the sensing electrode is controlled by the plurality of sensing driving transistors, wherein: the first switching transistor, a first terminal of the driving transistor, the sensing electrode, and the capacitor are connected to the node, and 8Application No.: 16/185,009 Reply dated November 17, 2021 Response to Office Action of December 3, 2020 a second terminal of the driving transistor is connected to the second switching transistor, and wherein the first switching transistor and the second switching transistor are connected to a same power line for supplying an initialization voltage of the node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/08/2022